Case 3:21-cv-00034-MHL-EWH Document 4 Filed 05/18/21 Page 1 of 2 PagelD# 20

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

HEAVENLY SOVEREIGNTY,

Petitioner,
Vv. Civil Action No. 3:21CV34

COMMONWEALTH OF VIRGINIA PAROLE BOARD,

Respondent.

MEMORANDUM OPINION

Petitioner, a federal inmate proceeding pro se, filed a 28 U.S.C. § 2241 petition (“§ 2241
Petition,” ECF No. 1) which challenges actions taken by the Virginia Parole Board, specifically a
warrant lodged as a detainer against him for a parole violation. (ECF No. 1, at 6.) Petitioner
argues that the detainer violates the Interstate Agreement on Detainers Act (“IADA”)! and his
right to due process because the detainer prevents him from participating in programs at the
federal prison. (/d.) Petitioner also argues that the Virginia Parole Board’s refusal to hold a
hearing on the parole violation violates Petitioner’s constitutional right to a speedy trial. (/d.)
From the content of the § 2241 Petition, and as thoroughly explained in the April 12, 2021
Memorandum Order, it appears that Petitioner may not bring these challenges against the
Virginia Parole Board at this time. Accordingly, by Memorandum Order entered on April 12,
2021, the Court directed Petitioner to show cause, within fourteen (14) days of the date of entry

thereof, why, at this time, he may challenge the conditions of his confinement caused by the lack

 

| The IADA “is a compact entered by 48 states, and the District of Columbia to establish

procedures for resolution of one State’s outstanding charges against a prisoner of another state.”
New York v. Hill, 528 U.S. 110, 111 (2000) (citations omitted).
Case 3:21-cv-00034-MHL-EWH Document 4 Filed 05/18/21 Page 2 of 2 PagelD# 21

of a parole violation hearing and detainer issued against him. The Court explained that the
failure to do so would result in the dismissal of the § 2241 Petition without prejudice.

More than fourteen (14) days have elapsed and Petitioner has not responded to the April
12, 2021 Memorandum Order. Accordingly, the action will be DISMISSED WITHOUT

PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

KA
M. Hannah MiG iy

United States’District Judge
Date: M LX | 02

Richmond, Virginia

to
